Citation Nr: 1607629	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In June 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for evidentiary development.

The Veteran's appeal originally included the issue of entitlement to service connection for erectile dysfunction.  During the pendency of the appeal, the RO, in a December 2015 rating decision, granted service connection for this disability.  Therefore, this issue has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

On January 7, 2016, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant's authorized representative that a withdrawal of the appeal as to the issue of entitlement to service connection for hypertension is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In this case, the appellant's authorized representative advised VA in January 2016 that the Veteran requested to withdraw his appeal as to the issue of entitlement to service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


